I concur in the result but for different reasons than those assigned in the majority opinion. Defendant was convicted of violating an ordinance of the city of Minneapolis which reads:
"Sec. 2. Any person or persons who shall make, aid, countenance or assist in making any noise, riot, disturbance or improper diversion, and all persons who shall collect in bodies or crowds in said city, for unlawful purposes or to the annoyance or disturbance of *Page 339 
the citizens or travelers, shall, for each offense, on conviction before the Municipal Court of the city of Minneapolis, be liable to the same fine and punishment provided for in section 1 of this ordinance." Minneapolis City Charter and Ordinances, 1872-1925, p. 760, passed May 7, 1887.
Aside from a statement in defendant's testimony to the effect that at the time of his arrest he "was picketing this Mr. McMillan's for firing a chauffeur for union affiliation," which statement appears to be a conclusion based upon hearsay evidence, the record is barren of any testimony from which it could be found that a labor dispute existed at the time involved. The only other testimony from which it might be inferred that there was a labor controversy was a statement by the witness Morris Dahl that he had been employed by Mr. McMillan for about 16 years and was discharged by McMillan a few days before the picketing was done, and another by the witness Ray L. Sawyer, purporting to be a union representative, to the effect that he had contacted McMillan by telephone and that the latter refused to see him. For aught the record shows, the discharge of Dahl might have been for any one of many valid reasons entirely foreign to labor controversies.
Assuming for the moment that the provisions of 3 Mason Minn. St. 1938 Supp. § 4260-1 to 4260-23, pertaining to the granting of injunctions in labor disputes, are otherwise applicable, I do not see how, on the showing made, the restrictions contained in the act can be applied.
The record failing to show a labor dispute, it is not difficult to reach the conclusion that to walk "up and down" in front of a person's home for two hours in the middle of the afternoon carrying a banner entitled: "Unfair to Private Chauffeurs and Helpers Union, Local 912," constitutes a violation of the ordinance referred to. It at least constitutes an "annoyance or disturbance of citizens or travelers" within the meaning of the ordinance.
That the trial court may have concluded that the question of the right to picket a place used exclusively as a home was involved and may have let that consideration enter into its decision does not *Page 340 
alter the situation or provide the proof, now lacking, as to the existence of a labor dispute.
For the reasons stated, it does not seem to me that the question of the right to picket a place used exclusively as a home is before us in this case and that decision with reference thereto should be reserved until the issue is properly before us. I therefore join in the affirmance without commitment to the principles enunciated in the majority opinion.